Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 31, 2021 has been entered.  Claims 1-2 have been amended.  Currently, claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed December 31, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Orr et al. (US Pat 5,394,877).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US PG Pub 2008/0288025) in view of Olson et al. (US PG Pub 2005/0075697) and Orr et al. (US Pat 5,394,877).
Regarding claims 1-2, 5-6, 8-9, Peterson discloses a method of transcutaneously charging an implantable medical device 14 in a patient, the method comprising: removably coupling a portable charging device 50 having a housing and a charging coil 58 disposed therein (fig. 3) with a carrier 62 having an adhesive surface ([0031]); and positioning the charging device until it is at least partially positioned over or proximate the implanted medical device ([0031-0032]). Peterson does not expressly disclose non-invasively engaging a bottom surface of the charging device at least partially against the skin surface of the patient while mounted within the carrier.  Olson et al. teaches it is known in the art to provide a carrier 84 with an opening 108 for which an external charger surface can be at least partially engaged against the skin surface of the patient ([0072]), the provided opening useful for establishing the location of the implanted medical device and thus ensuring the external charger surface is generally centered on implantable medical device ([0078]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to include an opening in the carrier as taught by Olson et al. in order to aid in establishing the location of the implanted medical device and thus ensuring the external charger surface is generally centered on implantable medical device ([0078]). 
Peterson does not expressly disclose the carrier having one or more tabs with an adhesive surface, the one or more tabs being movable between a first position and a second position, wherein in the first position the one or more tabs are configured to be spaced away from a skin surface of the patient, and in the second position, the one or more tabs are configured to be urged against the skin surface of the patient, the one or more tabs being resiliently deflectable between the first and second positions; the one or more tabs in the first position when the bottom surface of the charging device is at least partially engaged against the skin surface of the patient while mounted within the carrier; and resiliently deflecting the one or more tabs from the first position to the second position so that the respective adhesive surfaces of the one or more tabs contact and adhere to the skin surface of the patient to support the charging device coupled with the carrier for a duration of time to charge the implanted medical device.  Orr et al. teaches a medical device analogous in the art of requiring repositioning the device against a patient’s skin, where one or more tabs 30 having an adhesive surface are provided on a carrier 32, the one or more tabs being resiliently deflectable between a first position configured to be spaced away from the skin surface of the patient (fig. 3) and a second position configured to be urged against the skin surface of the patient (fig. 2), positioning the device while the one or more tabs are disposed in the first position until it is at least partially positioned over or proximate a desired location (col. 6, lines 58-68; col. 7, lines 3-5); and resiliently deflecting the one or more tabs from the first position to the second position so that the respective adhesive surfaces of the one or more tabs contact and adhere to the skin surface of the patient to support the device coupled with the carrier for a duration of time sufficient to use the device (col. 6, lines 64-68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson try to incorporate the adhesive tabs and method of securing the tabs to the patient as taught by Orr et al. in order to improve the procedure of locating the desired surface of the skin while 
Regarding claims 3, 7, Peterson in view of Orr et al. disclose the one or more tabs 60, 62, 64, 66 extend circumferentially, at least partly, about the carrier (fig. 8).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US PG Pub 2008/0288025) in view of Olson et al. (US PG Pub 2005/0075697) and Orr et al. (US Pat 5,394,877) as applied to claims 1-3, 5-9 above, and further in view of Stivoric et al. (US PG Pub 2005/0245839).
Regarding claim 4, Peterson in view of Orr et al. does not expressly disclose the one or more tabs are coupled to a spring mechanism that is configured to facilitate inversion of the one or more tabs from the first position to the second position, though the description of Orr et al. suggests a spring-type material is utilized (col. 6, lines 26-30, 40-57).  Nonetheless, Stivoric et al. teaches a device comprising a spring 230 with bending qualities and shape memory to allow the device to be unaffected during motions of the user ([0117]), the device further being integrated with flexible wings 231 for increased stability on the skin ([0122]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson to include the spring material of Stivoric et al. coupled to the tabs in order to provide increased stability on the skin that moves and bounces with the body motions while maintaining contact with the skin of the wearer ([0122]).

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US PG Pub 2008/0288025) in view of Olson et al. (US PG Pub 2005/0075697) and Orr et al. (US Pat 5,394,877) as applied to claims 1-3, 5-9 above, and further in view of Schulman (US Pat 3,942,535).
Regarding claims 10, 13-17, Peterson does not expressly disclose positioning the charging device until it is at least partially positioned over or proximate the implanted medical device comprises moving 
Regarding claims 11-12, 18-19, it would further have been obvious to one of ordinary skill in the art to modify Peterson to substitute an audible or haptic feedback as an alert to the user of proper positioning of the external charging device and implanted device instead of a visual alert as Schulman teaches these various alert types were known in the art as being equivalent notification means.
Regarding claim 20, Peterson discloses removing the carrier and charging device from the skin surface of the patient after a third alert is output by the charging device, wherein the third alert indicates that charging is complete ([0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Butts et al. (US PG Pub 2006/0253076).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/ERICA S LEE/Primary Examiner, Art Unit 3792